DETAILED ACTION
Claims 1-4, 7-15, 17, 19, and 21-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendments and arguments filed 19 January 2021 have been entered and considered. All rejections not reiterated herein have been withdrawn.
Election/Restrictions
Newly amended to be independent claim 9 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions of a) claims 9-11 and b) claims 1-4, 7-8, 12-15, 17, 19, and 21-26 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different steps and modes of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The method of claim 1 requires a step of coagulating casein in the sample and removing the coagulated casein from the sample, wherein the sample comprises a milk product and the analyte is a hydrophobic analyte, which is not required of the method of claim 9. The method of claim 9 can be used to treat and test any type of sample comprising any type of analyte and is not limited to the milk product sample and hydrophobic analyte of claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 1-3, 7-8, 12-13, 17, 19, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (Fluorescence Polarization Assay for Detection of Brucella abortus Antibodies in Bulk Tank Bovine Milk Samples, Published Nov. 2002) in view of Baker (US Patent No 4587212, Published May 1986), Torres-Pelayo et al. (Variation in the Extraction Efficiency of Estradiol and Progesterone in Moist and Lyophilized Feces of the Black Howler Monkey (Alouatta pigra): Alternative Methods, Published Dec. 2011), and Wang et al. (US Patent No 5264373, Published Nov. 1993). 
Regarding claims 1, 19, and 24-26, Gall et al. teach a method of treating and testing a sample comprising an analyte (pg. 1357, paragraph 5, Milk treatment and bmFPA). Gall et al. teach a sample comprising a milk product (milk samples) and an analyte comprising Brucella abortus antibodies (pg. 1356, paragraph 5). Gall et al. teach treating the sample to reduce autofluorescence, possibly caused by riboflavin, with sodium dithionite (pg. 1357, paragraph 5, Milk treatment and bmFPA, pg. 1359, paragraph 1).
Gall et al further teach clarifying the sample while maintaining the analyte in the sample, wherein the clarifying comprises adding a polar solvent to the sample, coagulating casein in the sample, and, after adding the polar solvent to the sample, removing the casein from the sample, wherein the polar solvent is added to the sample in an amount sufficient to maintain the analyte in the sample. Gall et al. describe clarifying the milk sample by coagulating the casein in the sample using the solvent citric acid, centrifuging the sample, and removing the coagulated casein in the sample. The casein and skim milk are separated, resulting in a skim milk sample (pg. 1357, paragraph 5, Milk treatment and bmFPA). The analyte of Brucella abortus antibodies are necessarily maintained in the sample as they are detected in the fluorescence polarization assay performed by Gall et al.
Brucella abortus O-polysaccharide conjugated with fluorescein isothiocyanate (pg. 1357, paragraph 5, Milk treatment and bmFPA). Gall et al. teach detecting fluorescence from the tracer in the sample using a portable fluorescence analyzer, wherein the detected fluorescence indicates an amount of analyte in the sample (pg. 1357, paragraph 5, Milk treatment and bmFPA).
Gall et al. do not teach the analyte is a hydrophobic analyte, wherein the analyte is progesterone and the polar solvent is a non-aqueous polar solvent, wherein the non-aqueous polar solvent comprises an alcohol. 
Baker teaches an enzyme immunoassay of a milk sample (Abstract, claim 1), wherein the analyte is progesterone (claim 5), which is a hydrophobic analyte, as claimed in the instant claims 1, 19, and 25.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Gall et al. for the detection of progesterone as the analyte in the sample. Baker teaches that it is known that the level of progesterone, a particular progestagen, in the milk of lactating dairy cows reflects where a cow is in its oestrus cycle. Progesterone levels in the milk of a cow remain high after successful insemination of the cow. Knowing this is important for the economics of dairy farming as one calf per cow needs to be produced in order to ensure profitability of a cow and a consistent supply of milk from the herd. (col. 2, line 62 – col. 3, line 27). Therefore, one would have been motivated to detect the amount of progesterone in a sample utilizing the methods of Gall et al. in order to determine where in the oestrus cycle the cow is and determine if insemination is successful in order to maintain a profitable dairy herd. 
Torres-Pelayo et al. teach adding absolute methanol (an alcohol), a non-aqueous polar solvent as claimed in instant claims 1, 24, and 25, to a fecal sample to extract estradiol and progesterone from the sample (pg. 2, paragraphs 6 and 7) for the purpose of a radioimmunoassay, therefore clarifying the sample for the analysis of estradiol and progesterone in the sample. Torres-Pelayo et al. further teach 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the extraction method of Torres-Pelayo et al. to clarify the sample of Gall et al. using the non-aqueous polar solvent comprising an alcohol, such as absolute methanol, wherein the non-aqueous polar solvent is added to the sample in an amount sufficient to maintain the analyte in the sample instead of the polar solvent of citric acid used by Gall et al. One would have been motivated to do so to improve the efficiency of analyte recovery from the unwanted constituents of the sample (Torres-Pelayo et al., pg. 1, last paragraph).
Regarding claims 1-2 and 25, Gall et al. do not teach treating the sample to reduce riboflavin-dependent autofluorescence in the sample, wherein the treating comprises adding riboflavin binding protein to the sample, irradiating the sample, or a combination thereof.
Wang et al. teach treating the sample to reduce riboflavin-dependent autofluorescence in the sample (col. 8, lines 42-68), wherein the treating comprises adding riboflavin binding protein to the sample (col. 8, lines 44-52, col. 30, lines 11-13), as claimed in instant claims 1-2, and 25.
Regarding claim 3 and 25, Wang et al. teach the detecting is performed in the presence of the riboflavin binding protein added to the sample. Wang et al. describe riboflavin binding protein as part of a pretreatment solution (col. 30, lines 11-13) that is added to a cuvette in step 1 (col. 30, lines 58-61) and step 3 (col. 30, lines 63-66) of the Assay Protocol of Example 5 (col. 30, line 5 – col. 31, line 16). This occurs before the detection of fluorescence polarization due to tracer binding in step 4 (col. 30, line 67 – 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gall et al. of treating the sample to reduce riboflavin-dependent autofluorescence in the sample and use riboflavin binding protein described by Wang et al. instead of sodium dithionite to achieve the equivalent result of reducing riboflavin-dependent autofluorescence. One would have been motivated to do so in order to substantially reduce or eliminate fluorescence interference by riboflavin (Wang, col. 8, lines 50-52). The use of riboflavin binding protein instead of sodium dithionite can be considered a simple substitution of one known element for another to obtain the predictable result of reducing background fluorescence caused by riboflavin.
Regarding claims 7 and 25, modified Gall et al. teach the method of claim 1, wherein the coagulating is conducted in the presence of the non-aqueous polar solvent.
Gall et al. do not teach the coagulating comprises adding a rennet to the sample in an amount sufficient to coagulate the casein.
Baker teaches that the enzyme chymosin, the active ingredient of rennet, is capable of clotting casein in milk (col. 2, lines 24-49). Baker further teaches an enzyme immunoassay wherein the enzyme is an enzyme capable of clotting milk and the enzyme is chymosin (claims 1, 2), as claimed in instant claims 7 and 25. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use chymosin, the active ingredient of rennet, or rennet itself, which comprises chymosin as taught by Baker, instead of or in conjunction with the citric acid taught by Gall et al. Chymosin is the active ingredient of rennet, and has been used in the production of cheese for hundreds of years. One would have been motivated to use rennet as it is known to coagulate casein in milk (col. 2, lines 37-49). The use of chymosin or rennet itself instead of citric acid can be considered a simple 
Regarding claims 8 and 25, modified Gall et al. teach the method of claim 1. Gall et al. further teach the clarifying comprises removing lipid from the sample. Gall et al. describe congealing the fat (lipid) in the milk sample by mixing the sample using a vortex after adding citric acid to the sample. The congealed fat is then separated from the skim milk in the sample (pg. 1357, paragraph 5, Milk treatment and bmFPA).
Regarding claims 12 and 26, modified Gall et al. teach the method of claim 1.
Gall et al. do not specifically teach adding the non-aqueous polar solvent at a final concentration of from about 10% v/v to about 50% v/v, however, it can be considered that coming to the conclusion of adding the non-aqueous polar solvent at a final concentration of from about 10% v/v to about 50% v/v is optimization within prior art conditions or through routine experimentation (see MPEP 2144.05(II)). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  It would have been obvious to optimize the %v/v of the solvent through routine experimentation to one of ordinary skill in the art used in the clarification step through extraction of Torres-Pelayo et al. and determine the range of final concentration at which the non-aqueous polar solvent is added to the sample in the method of Gall et al. One would have done so to better maintain the analyte in the sample and further improve the specificity of the fluorescence polarization assay.
Regarding claim 13, modified Gall et al. teach the method of claim 1. Gall et al. further teach the clarifying comprises centrifuging the sample. Gall et al. describe centrifuging the resultant skim milk 
Regarding claims 17 and 25, modified Gall et al. teach the method of claim 1. Gall et al. further teach the clarifying generates a milk serum form of the sample. The instant specification describes milk serum as a milk product from which casein, and preferably lipids, has/have been removed. The samples that are tested by Gall et al. are whey samples from which casein and lipids have been removed by clarification (pg. 1357, paragraph 5, Milk treatment and bmFPA), as claimed in instant claims 17 and 25.
Regarding claim 21, modified Gall et al. teach the method of claim 1. Gall et al. further teach the tracer comprises a binding moiety and a fluorescent moiety, wherein the binding moiety comprises and standard of the analyte or a ligand of the analyte. The tracer is Brucella abortus O-polysaccharide conjugated with a fluorescent moiety comprising fluorescein isothiocyanate. The tracer inherently comprises a binding moiety as it is capable of binding to the analyte, Brucella abortus antibodies, and the fluorescence polarization assay determines the amount of analyte in the sample by detecting the fluorescence from the tracer bound to the analyte (pg. 1357, paragraph 5, Milk treatment and bmFPA).
Regarding claim 22, modified Gall et al. teach the method of claim 1.
Gall et al. do not teach prior to detecting, adding to the sample a ligand to which the analyte and the tracer compete for binding.
Wang et al. teach a method comprising, prior to detecting, adding to the sample an antibody (col. 30, lines 17-20), considered to be a ligand, to which the analyte, THC or THC metabolites, and the tracer compete for binding (claims 1 and 3). The antibody of Wang et al. comprises sheep antiserum (co. 30, lines 17-20) that is added to the sample in step 1 of the Assay Protocol (col. 30, lines 58-61). This is prior to the detection of fluorescence polarization due to tracer binding in step 4 (col. 30, line 67 – col. 31, line 2) of the Assay Protocol. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the competitive fluorescence polarization assay of Wang et al. in place of the noncompetitive fluorescence polarization assay of Gall et al. In the method of Gall et al. the tracer directly binds to the analyte (Brucellus abortus antibody), which results in a high polarization value when the analyte is present in the sample, showing a directly proportional relationship between the fluorescence value and the amount of analyte in the sample (Gall et al., pg. 1357, paragraph 5, Milk treatment and bmFPA). In the method of Wang et al. the indirect tracer and the analyte (THC or THC metabolites) compete for binding on a ligand (antibody), which results in a inversely proportional relationship between the polarization value and the amount of analyte present in the sample (Wang et al., col. 31, lines 3-4). One of ordinary skill in the art would have been able to modify the method of Gall et al. by using an indirect tracer and adding a ligand to which the analyte and the tracer compete for binding to the sample of Gall et al. and would have been motivated to do so in order to provide a reliable quantitative means for measuring the amount of tracer-antibody complex produced (Wang et al., col. 1, lines 57-60). 
Regarding claim 23, modified Gall et al. teach the method of claim 1. Gall et al. further teach the detecting comprises detecting plane polarized light. Gall et al. use a portable fluorescence polarization analyzer (Sentry FP; Diachemix Corporation, Grayslake, Ill.) (pg. 1357, paragraph 5, Milk treatment and bmFPA). As described in the instant specification, fluorescence polarization analyzers detect plane polarized light to measure the amount of binding of the tracer to the analyte in the sample.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (Fluorescence Polarization Assay for Detection of Brucella abortus Antibodies in Bulk Tank Bovine Milk Samples, Published Nov. 2002) in view of Baker (US Patent No 4587212, Published May 1986), Torres-Pelayo et al. (Variation in the Extraction Efficiency of Estradiol and Progesterone in Moist and Lyophilized Feces of Alouatta pigra): Alternative Methods, Published Dec. 2011), and Wang et al. (US Patent No 5264373, Published Nov. 1993) as applied to claims 1-3, 5, 6, 8, 13, 16, 17, 20-23 above, and further in view of Hand (Determination of Riboflavin in Milk, Published June 1989). 
Regarding claim 4, modified Gall et al. teach the method of claim 1. 
Modified Gall et al. do not teach the treating comprises irradiating the sample. 
Hand teaches that exposure to light causes the destruction of riboflavin (pg. 307, paragraph 5). Hand describes that the fluorescence of riboflavin in a sample consisting of a filtered mixture of whole milk and acetone (pg. 308, paragraph 4) can be destroyed by irradiation with sunlight (pg. 308, paragraph 6). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use irradiation described by Hand instead of or in conjunction with the riboflavin binding protein of Wang et al. or the sodium dithionite of Gall et al. to reduce riboflavin-dependent autofluorescence. The use of irradiation instead of riboflavin binding protein or sodium dithionite can be considered a simple substitution of one known element for another to obtain the predictable result of reducing background fluorescence caused by riboflavin.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (Fluorescence Polarization Assay for Detection of Brucella abortus Antibodies in Bulk Tank Bovine Milk Samples, Published Nov. 2002) in view of Baker (US Patent No 4587212, Published May 1986), Torres-Pelayo et al. (Variation in the Extraction Efficiency of Estradiol and Progesterone in Moist and Lyophilized Feces of the Black Howler Monkey (Alouatta pigra as applied to claims 1-3, 5, 6, 8, 13, 16, 17, 20-23 above, and further in view of Glimenius et al. (US Patent No 4140806, Published Feb. 1979). 
Regarding claim 14, modified Gall et al. teach the method of claims 1 and 5.
Regarding claim 14, modified Gall et al. do not teach the clarifying comprises filtering the sample.
Regarding claim 14, Glimenius et al. teach the separation of skim milk from liquid milk products containing butter fat globules in their original form, such as milk and cream, with the use of a filter (claim 1).
Regarding claim 15, Glimenius et al. further teach the filtering is conducted with a filter have pore size from 0.2 µm to 10 µm (claim 1), which is within the scope of the instant claim.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the methods of modified Gall et al. the filtering step of Glimenius et al. including using a filter with a pore size from 0.2 µm to 10 µm to filter out fat from milk. Fat globules are known to have a size from about 0.1 µm to about 10 µm (Fig. 3). The filter of Glimenius et al. allows skim milk to be separated from milk or cream. The filter does not allow fat globules to pass through (col. 1, lines 31-50). The filter of Glimenius is also capable of filtering out bacteria present in the milk, as the bacteria and the fat droplets are of the same size (Glimenius, col. 1, lines 53-57). Gall et al. describe that the lowered specificity and sensitivity of their fluorescence polarization assay could have been caused by the cross-reactivity of bacteria present in the sample and/or the autofluorescence of milk components (pg. 1359, paragraph 2). One of ordinary skill in the art would have been motivated to use the filter of Glimenius et al. in the method of Gall et al. in view of Wang et al to filter out fat globules and bacteria to improve the specificity and sensitivity of the fluorescence polarization assay of Gall et al.

Response to Arguments
Applicant’s arguments filed 19 January 2021, with respect to the pending claims have been fully considered, but they are not persuasive.
Brucella abortus antibody analytes of Gall et al. in the sample. Claims 9-11 have been withdrawn from consideration as being directed to a non-elected invention as stated above and claim 12 has been amended to depend from claim 1. Therefore applicant’s arguments towards claims 9-12 no longer apply.
Applicant has not presented arguments against claims 1-4, 7-8, 12-15, 17, 19, and 21-26. The amendment of claim 1 to include previously rejected claims does not place the claims in condition for allowance for the reasons set forth above.
The rejection of Claims 1-3, 18, 20-23 under 35 U.S.C. § 102(a)(1) over Wang et al. (US Patent 5,264,373) as Evidenced by Huestis (Human Cannabinoid Pharmacokinetics, 2007) have been withdrawn in light of applicant’s amendment
New rejections have been made to amended claims 1-4, 7-8, 12-15, 17, 19, and 21-23 and newly added claims 24-26 for reasons set forth above. These new rejections were necessitated by applicant’s amendment requiring new combinations of previously presented limitations and new limitations. 
Applicant’s corrections of the drawings and specification are acknowledged. Objections to Fig. 2 and to the specification have been withdrawn.
Conclusion
Claims 1-4, 7-8, 12-15, 17, 19, and 21-26 are rejected and claims 9-11 are withdrawn from consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERAK R PATEL whose telephone number is (571)272-8971.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MELANIE BROWN/Primary Examiner, Art Unit 1641